Title: To George Washington from Jacob Hite, 29 June 1758
From: Hite, Jacob
To: Washington, George

 

Sir
June 29th 1758

As the Stationing Twenty of capt. Rutherfords men at Fort Loudoun Gives the Greatest uneasyness to the Inhabitants In General for Several Reasons First it being Contrarey to our Ingagements to the Men on Capt. Rutherfords behalf Secondly the Grate Incouragement we have by So Maney Active Men Rangeing on our Frontier Thirdly the Greate Dislike the Men have to be Stationed There and fourthly the Inactive Company of Militia could Part better be Spared from Pattersons Fort as we cannot Expect to Receive So much Sattisfaction from the hole Company of Melitia as we Should Do from Them Twenty Men Besides other Melitia I hope to be had.
Not as I wood have you Think that we Emagen you to be the Auther of Such orders But that we Expect it will be in your Power to have those orders Countermanded and a More Sattisfactorey one Put in Execution that Those men may go to Their former Station.
I hartely wish you your hea[l]th a Succesfull Campain and a Safe Return and am Sir your Friend and Verey Hum. Servt

Jacob Hite

